ORDER
PER CURIAM.
Appellant James A. Kirk appeals the circuit court’s judgment denying his motion for post-conviction relief without an evidentiary hearing. On September 27, 2002, Appellant was convicted in Johnson County Circuit Court of kidnapping and second-degree robbery. He was sentenced to twelve-and ten-year terms, respectively, to be served consecutively.
In his sole Point on appeal, Appellant contends that the motion court clearly erred in denying his claim that he received ineffective assistance of counsel in the direct appeal of his conviction, because counsel failed to challenge the admission at trial of evidence of an uncharged offense. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).